 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   ROLAND P. HAMILTON,                           ) Case No.: 3:15-CV-00342-RCJ-WGC
                                                   )
 7                                                 ) ORDER
                             Plaintiff,            )
 8                                                 )
     vs.                                           )
 9                                                 )
     ROMEO ARANAS, et al.,                         )
10                                                 )
                   Defendants.                     )
11                                                 )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge William G. Cobb (ECF No. 841) entered on December 11, 2018, recommending
15
     that the Court grant Defendant Dr. Aranas’ Renewed Motion for Summary Judgment
16

17   (ECF No. 70). No objection to the Report and Recommendation has been filled.

18          This action was referred to Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
19
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the
20
     District of Nevada.
21

22
            The Court has considered the pleadings and memoranda of the parties and other

23   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
24   The Court determines that the Magistrate Judge’s Report and Recommendation (ECF
25
     No. 84) entered on December 11, 2018, should be adopted and accepted.
26
            IT IS THEREFORE ORDERED that
27

28          1   Refers to Court’s docket number.



                                                      1
 1         IT IS FURTHER ORDERED that Defendant Dr. Aranas’ Renewed Motion for
 2
     Summary Judgment (ECF No. 70) is GRANTED.
 3
           IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
 4

 5
     accordingly and close the case.

 6         IT IS SO ORDERED.
 7                                           Dated this 15th day of January, 2019.
 8

 9
                                             ROBERT C. JONES
10                                           Senior District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                2
